ERVIN, Judge.
The parties agree, as do we, that there was no evidence supporting the trial court’s finding that the home in which the parties lived during marriage was owned jointly. The court’s conclusion that upon dissolution the home was owned by each as tenants in common was error, and the case is remanded to the trial court for a determination whether the wife had an interest in the home which would otherwise justify an award of the home to her.
ROBERT P. SMITH, Jr., Acting C. J., and LARRY G. SMITH, J., concur.